
      
        DEPARTMENT OF THE TREASURY
        Internal Revenue Service
        26 CFR Parts 41, 48, and 145
        [REG-103380-05]
        RIN 1545-BE31
        Excise Tax; Tractors, Trailers, Trucks, and Tires; Definition of Highway Vehicle; Hearing
        
          AGENCY:
          Internal Revenue Service (IRS), Treasury.
        
        
          ACTION:
          Notice of a public hearing on notice of proposed rulemaking.
        
        
          SUMMARY:
          This document provides a notice of public hearing on proposed regulations relating to the excise taxes imposed on the sale of highway tractors, trailers, trucks, and tires; the use of heavy vehicles on the highway; and the definition of highway vehicle related to these and other taxes.
        
        
          DATES:
          The public hearing is being held on Monday, November 21, 2016, at 10:00 a.m. The IRS must receive outlines of the topics to be discussed at the public hearing by Monday, November 7, 2016.
        
        
          ADDRESSES:
          The public hearing is being held in the IRS Auditorium, Internal Revenue Service Building, 1111 Constitution Avenue NW., Washington, DC 20224. Due to building security procedures, visitors must enter at the Constitution Avenue entrance. In addition, all visitors must present photo identification to enter the building.

          Send Submissions to CC:PA:LPD:PR (REG-103380-05), Room 5205, Internal Revenue Service, P.O. Box 7604, Ben Franklin Station, Washington, DC 20044. Submissions may be hand-delivered Monday through Friday to CC:PA:LPD:PR (REG-103380-05), Couriers Desk, Internal Revenue Service, 1111 Constitution Avenue NW., Washington, DC 20224 or sent electronically via the Federal eRulemaking Portal at www.regulations.gov (IRS REG-103380-05).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Concerning the proposed regulations, Celia Gabrysh (202) 317-6855; concerning submissions of comments, the hearing and/or to be placed on the building access list to attend the hearing Regina Johnson at (202) 317-6901 (not toll-free numbers).
        
      
      
        SUPPLEMENTARY INFORMATION:

        The subject of the public hearing is the notice of proposed rulemaking (REG-103380-05) that was published in the Federal Register on Thursday, March 31, 2016 (81 FR 18544).
        The rules of 26 CFR 601.601(a)(3) apply to the hearing. Persons who wish to present oral comments at the hearing that submitted written comments by June 29, 2016, must submit an outline of the topics to be addressed and the amount of time to be devoted to each topic by Monday, November 7, 2016.
        A period of 10 minutes is allotted to each person for presenting oral comments. After the deadline for receiving outlines has passed, the IRS will prepare an agenda containing the schedule of speakers. Copies of the agenda will be made available, free of charge, at the hearing or by contacting the Publications and Regulations Branch at (202) 317-6901 (not a toll-free number).

        Because of access restrictions, the IRS will not admit visitors beyond the immediate entrance area more than 30 minutes before the hearing starts. For information about having your name placed on the building access list to attend the hearing, see the FOR FURTHER INFORMATION CONTACT section of this document.
        
          Martin V. Franks,
          Chief, Publications and Regulations Branch, Legal Processing Division, Associate Chief Counsel (Procedure and Administration).
        
      
      [FR Doc. 2016-25376 Filed 10-19-16; 8:45 am]
       BILLING CODE 4830-01-P
    
  